835 F.2d 873Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Curtis E. CRAWFORD, Plaintiff-Appellant,v.John DOE, Defendant-Appellee.
No. 87-6047.
United States Court of Appeals, Fourth Circuit.
Submitted April 22, 1987.Decided Nov. 30, 1987.

Curtis E. Crawford, appellant pro se.
Before SPROUSE, CHAPMAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Curtis E. Crawford, an inmate at Lorton Reformatory, appeals the transfer of his motion from the Eastern District of Virginia to the District of Columbia.  The magistrate transferred the motion because it is the policy of the district courts in Virginia to not entertain suits arising from Lorton Reformatory.    See Wright v. Jackson, 505 F.2d 1229 (4th Cir.1974).


2
This Court has jurisdiction to review final decisions of the district court.  28 U.S.C. Sec. 1291.  It is well settled that transfer orders are non-appealable.    Ellicott Machine Corp. v. Modern Welding Co., 502 F.2d 178 (4th Cir.1974).  We therefore lack jurisdiction to entertain this appeal.


3
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.  Leave to proceed in forma pauperis is denied.


4
DISMISSED.